341 S.W.3d 891 (2011)
Sha'va PORTER, et al., Appellants-Respondents,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Respondent-Appellant.
Nos. WD 72467, WD 72494.
Missouri Court of Appeals, Western District.
June 7, 2011.
Rodney A. Ames and Robb A. Denny, Liberty, MO, for appellants-respondents.
Curtis O. Roggow and Tracy M. Hayes, Overland Park, KS, for respondent-appellant.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
This is a garnishment action based on disputed insurance coverage for a tragic incident that ended the life of a two year old child, Constance Porter ("Constance"). Sha'va Porter and Herbert Murray (Constance's biological parents) and the Bankruptcy Estate of James and Tina Clayton (collectively "Plaintiffs"), appeal the judgment of the trial court, which granted summary judgment in favor of American Family Mutual Insurance Company ("American Family"), as it pertained to Plaintiffs' equitable *892 garnishment action brought against American Family.
We affirm. Rule 84.16(b).